Citation Nr: 1427293	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant served on active duty from December 1970 to December 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decisional letter of the Waco, Texas VA Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply to the appellant's claim to reopen the matter of whether his character of discharge is a bar to VA benefits.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (addressing the adequacy of VCAA notice in cases concerning the character of discharge).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, proper VCAA notice must also notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was provided a VCAA notice letter in November 2005 that apprised him that his application for service-connected compensation was being worked on.  A letter sent in February 2006 informed him that he should disregard the November 2005 VCAA notice letter because a decision was made regarding his "Under Conditions Other Than Honorable" discharge from military service and that he was not entitled to VA benefits.  Proper VCAA notice was not subsequently provided to the appellant.  Specifically the appellant was not provided with an explanation as to how he may substantiate a claim for Veteran status in order to satisfy the notice requirements under Dennis, 21 Vet. App. 18.

In addition, with respect to Kent, 20 Vet. App. 1, the appellant has not received notice as to what information and/or evidence was/is needed in order to reopen his claim to establish that his character of discharge was not a bar to VA benefits.  The appellant should be advised that his claim to establish that his character of discharge is not a bar to VA benefits was previously denied by a May 1975 rating action that is now final (38 U.S.C.A. § 7105); therefore, in order to reopen such a claim, he must submit new and material evidence that relates to that matter.

There is no other communication to the appellant from the RO providing the specific notices required by Dennis and Kent.  The Board has conducted a thorough review of the record to determine whether the appellant is prejudiced by lack of such notice.  Statements from him, to include the statements in his September 2009 notice of disagreement and January 2011 substantive appeal do not indicate that he in fact understands what he needs to submit to reopen his claim to establish Veteran status, or why he was previously denied Veteran status.  The Board finds that he is indeed prejudiced by not being provided with VCAA-compliant notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a letter providing him the notice required under Dennis specifically explaining what is necessary to establish Veteran status.  

The letter should also provide the appellant with the notice required in a claim to reopen in accordance with Kent to specifically include the reasons and bases for his previous denial (in May 1975), and what evidence would be considered new and material.  

The appellant should have ample opportunity to respond; if any further development is indicated (based on his response(s)), the RO should arrange for such development.

2.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



